UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     CONNIE FRANCIS PERRIN,                          DOCKET NUMBER
                  Appellant,                         DC-0752-15-0282-I-1

                  v.

     DEPARTMENT OF THE NAVY,                         DATE: August 12, 2016
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Connie Francis Perrin, Fredericksburg, Virginia, pro se.

           Crista Kraics, Quantico, Virginia, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     sustained her removal. Generally, we grant petitions such as this one only when:
     the initial decision contains erroneous findings of material fact; the initial
     decision is based on an erroneous interpretation of statute or regulation or the
     erroneous application of the law to the facts of the case; the administrative

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     judge’s rulings during either the course of the appeal or the initial decision
     were not consistent with required procedures or involved an abuse of discretion,
     and the resulting error affected the outcome of the case; or new and material
     evidence or legal argument is available that, despite the petitioner’s due
     diligence, was not available when the record closed.       Title 5 of the Code of
     Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115).           After fully
     considering the filings in this appeal, we conclude that the petitioner has not
     established any basis under section 1201.115 for granting the petition for review.
     Therefore, we DENY the petition for review and AFFIRM the initial decision,
     which is now the Board’s final decision. 5 C.F.R. § 1201.113(b).

                                      BACKGROUND
¶2          Effective May 17, 2013, the agency removed the appellant from her position
     as a Wastewater Treatment Plant Operator based on five specifications of
     Inappropriate Conduct.      Initial Appeal File (IAF), Tab 1 at 8-13, 39-42.
     Specification 1 alleged that, during an exchange on March 21, 2013, the appellant
     took an aggressive step toward a Human Resources Specialist and asked her why
     she needed the military police present to give the appellant a letter placing her on
     administrative leave.    Id. at 9.   Specifications 2 through 4 alleged that on
     March 19, 2013, the appellant threw the keys to a Government-owned vehicle at
     her supervisor after he asked to see her driver’s license, and stated “Fine, I’m not
     driving the truck anymore and you will be sorry,” and “Ok, I see now. Let me tell
     you.     We will both be outside the gate kicking rocks.”              Id. at 9-10.
     Specification 5 alleged that on October 23, 2012, after the appellant’s supervisor
     informed her that he could not approve all of her requested leave, the appellant
     became loud and disrespectful, refused to leave his office, took a confrontational
     stance, and blocked the door so he could not leave. Id. at 10.
¶3          The appellant filed an equal employment opportunity (EEO) complaint
     concerning her removal, among other things, and the agency issued a final agency
                                                                                             3

     decision (FAD) that apparently failed to advise the appellant of her Board appeal
     rights concerning her removal.       IAF, Tab 9 at 11.      As a result, the appellant
     requested a hearing before the Equal Employment Opportunity Commission
     (EEOC), and on December 12, 2014, an EEOC administrative judge issued a
     notice of intent to issue a dismissal without prejudice, finding jurisdiction over
     the appellant’s mixed-case appeal was with the Board not the EEOC. 2                   Id.
     at 22-23.
¶4         On December 20, 2014, the appellant filed a Board appeal. 3 IAF, Tab 1.
     After holding the appellant’s requested hearing, the administrative judge
     sustained the appellant’s removal. IAF, Tab 27, Initial Decision (ID). Applying
     the factors for making credibility determinations set forth in Hillen v. Department
     of the Army, 35 M.S.P.R. 453, 458 (1987), the administrative judge found the
     agency’s witnesses to be more credible than the appellant’s witnesses, and he
     sustained the charge. ID at 14-15. He also found a nexus between the charge and
     the efficiency of the service, and he determined that removal was within the
     bounds of reasonableness. ID at 16, 20-22. Finally, he found that the appellant



     2
       On December 29, 2014, the EEOC administrative judge dismissed the appellant’s
     complaint and returned the matter to the agency for issuance of a FAD containing Board
     appeal rights. IAF, Tab 9 at 18-19. The administrative judge also informed the
     appellant that she could file a Board appeal concerning her removal without waiting to
     receive the agency’s FAD because more than 120 days had elapsed since the filing of
     her complaint. Id. at 19.
     3
       Generally, an appellant must file a Board appeal within 30 calendar days of her receipt
     of a FAD. 5 C.F.R. § 1201.154(b)(1). The record does not include a copy of the FAD;
     however, the agency asserts that it failed to provide the appellant with mixed-case
     appeal rights. IAF, Tab 9 at 11. It appears that the appellant discovered her Board
     appeal rights on or about December 12, 2014, when the EEOC administrative judge
     issued the notice of intent to issue a dismissal without prejudice. IAF, Tab 3 at 4, Tab 9
     at 22-23. Under these circumstances, we find that the appellant’s December 20, 2014
     appeal was timely filed. See, e.g., Gingrich v. U.S. Postal Service, 67 M.S.P.R. 583,
     587 (1995 (stating that, as a general matter, an agency’s failure to notify an employee
     of his or her Board appeal rights under circumstances requiring it to do so will justify a
     waiver of the filing deadline).
                                                                                          4

     failed to prove her removal was based on discrimination or retaliation.             ID
     at 17-19.
¶5        The appellant has filed a petition for review in which she argues that the
     administrative   judge   was   biased   against   her,   erred   in   his   credibility
     determinations and factual findings, and improperly determined that the deciding
     official considered the relevant Douglas factors. Petition for Review (PFR) File,
     Tab 1 at 4-10. The appellant also disputes the administrative judge’s finding of
     nexus and his finding that she failed to establish her affirmative defenses. Id.
     at 11-12.

                      DISCUSSION OF ARGUMENTS ON REVIEW
     The administrative judge correctly sustained the agency’s charge.
¶6        On review, the appellant contends that the administrative judge gave more
     weight to the agency’s witnesses and disputes his finding that the agency’s
     witnesses were more credible than her witnesses. Id. at 4. The Board must give
     deference to an administrative judge’s credibility determinations when they are
     based, explicitly or implicitly, on the observation of the demeanor of witnesses
     testifying at a hearing; the Board may overturn such determinations only when it
     has “sufficiently sound” reasons for doing so. Haebe v. Department of Justice,
     288 F.3d 1288, 1301 (Fed. Cir. 2002).      As discussed below, we find that the
     appellant has not provided sufficiently sound reasons for overturning the
     administrative judge’s credibility findings, which were based on his observation
     of the witnesses’ demeanor.
¶7        The appellant generally disputes the testimony of the agency’s witnesses,
     and, although she did not testify at the hearing, she cites to her version of events
     as set forth in her written response to the proposed removal. PFR File, Tab 1
     at 5-9. However, the administrative judge considered the appellant’s pleadings,
     but properly found the agency witnesses’ live testimony to be more probative than
     the appellant’s out-of-court statements.     ID at 15; see, e.g., Social Security
                                                                                      5

      Administration v. Whittlesey, 59 M.S.P.R. 684, 692 (1993) (stating that live
      testimony is more probative than an out-of-court statement), aff’d, 39 F.3d 1197
      (Fed. Cir. 1994).
¶8         In particular, the appellant disputes her first-level supervisor’s testimony
      regarding the October 23, 2012 and March 19, 2013 incidents. PFR File, Tab 1
      at 5-6. She also disputes the administrative judge’s finding that testimony by the
      Human Resources Specialist that the appellant stepped toward her aggressively
      during the March 21, 2013 meeting was more credible than the appellant’s
      witness’ testimony to the contrary.     Id. at 9-10.   Such arguments, however,
      amount to mere disagreement with the administrative judge’s credibility findings
      and do not provide a basis to disturb the initial decision.        See Diggs v.
      Department of Housing & Urban Development, 114 M.S.P.R. 464, ¶ 8 (2010).
      Because the administrative judge’s credibility conclusions were complete, based
      on proper considerations, and consistent with the record, we defer to them on
      review.   See Crosby v. U.S. Postal Service, 74 M.S.P.R. 98, 105-06 (1997)
      (finding that the Board will give due deference to the credibility findings of the
      administrative judge where she considered the evidence as a whole, drew
      appropriate inferences, and made reasoned conclusions).
¶9         The appellant also asserts that the Human Resources Specialist’s testimony
      is not credible because the agency failed to call as witnesses the two military
      police officers who also were present during the March 21, 2013 incident to
      corroborate her testimony. PFR File, Tab 1 at 9. To the extent the appellant is
      arguing that the administrative judge should have drawn an adverse inference
      based on the agency’s failure to call the officers as witnesses, the Board has not
      permitted a negative inference to be made against a party who simply fails to call
      its own nonhostile witnesses at the hearing.    See, e.g., Shustyk v. U.S. Postal
      Service, 32 M.S.P.R. 611, 614-15, aff’d, 831 F.2d 305 (Fed. Cir. 1987).
¶10        The appellant also contends that the administrative judge ignored
      inconsistent statements by her supervisor regarding the March 19, 2013 incident
                                                                                            6

      in which the appellant was charged with throwing at her supervisor a set of keys
      to a Government-owned vehicle. 4 PFR File, Tab 1 at 6-7. During the hearing, the
      appellant’s supervisor demonstrated how the appellant threw the keys at him and
      testified it was like “quick think fast.”     IAF, Tab 23, Hearing Compact Disc
      (HCD) at 21:30. The administrative judge described the gesture for the record as
      the witness throwing his hand out about chest to stomach high in a quick motion.
      HCD at 22:00.      The appellant contends that this is inconsistent with her
      supervisor’s March 19, 2013 memorandum of record in which he stated that she
      “tossed the keys at [him] in a quick underhand manner,” IAF, Tab 9 at 99, and his
      statement in the notice of proposed removal that she “threw a set of keys from the
      government vehicle,” id. at 84.
¶11         On cross-examination, when the appellant questioned her supervisor about
      these alleged inconsistencies, he testified that he considered a throw to be about
      the same as a toss, but that it was not exactly underhanded, more from the center
      of the body. HCD at 54:30. He then demonstrated again, and the administrative
      judge characterized his demonstration as throwing his hand directly out in front
      of his chest. HCD at 55:30. We find such distinctions concerning whether the
      throw was properly characterized as over- or under-handed or a toss or throw are
      not significant factors in assessing the witnesses’ credibility, and his testimony
      concerning the material facts was consistent with his prior written statement, as
      found by the administrative judge.



      4
        The appellant also contends that statements from the Human Resources Specialist and
      her second-level supervisor concerning the timeframe of the October 23, 2012 events
      are inconsistent. PFR File, Tab 1 at 9. However, she fails to explain in particular how
      or why such statements are inconsistent, and, based on our review of the record, we find
      the statements to be consistent. The Human Resources Specialist stated that on
      March 21, 2013, when she arrived at the wastewater treatment main building at
      approximately 7:40 a.m., the appellant’s second-level supervisor was present. IAF,
      Tab 9 at 93.     The appellant’s second-level supervisor stated that he arrived at
      approximately 7:30 a.m. Id. at 91.
                                                                                        7

¶12         Finally, the appellant contends that the administrative judge erred in finding
      testimony of her coworker G.C. regarding the October 23, 2012 incident to be
      credible because he was “over 40 feet away at the other end of the hall” and, thus,
      could not have overheard the conversation between the appellant and her
      supervisor if, as her supervisor testified, he was not yelling.   PFR File, Tab 1
      at 7-8.   G.C., however, testified that he was two doors down in the computer
      room, approximately 25-30 feet away, the door to the computer room was open,
      as was the door to the appellant’s first-level supervisor’s office, and he was able
      to overhear their conversation. HCD (testimony of G.C.). The appellant made
      this same argument in her written response to the proposed removal, which the
      administrative judge considered, but properly found less probative than G.C.’s
      live testimony. IAF, Tab 9 at 80; ID at 15.

      The administrative judge properly found that the agency established nexus and
      the penalty of removal was within the tolerable limits of reasonableness.
¶13         The appellant disputes the administrative judge’s finding that the agency
      proved nexus because she asserts that her supervisor could not have lost trust and
      confidence in her ability to perform her job because she was allowed to work
      2 additional days after the March 19, 2013 incident before being placed on
      administrative leave. PFR File, Tab 1 at 11. We find this argument unpersuasive.
      It is well settled that there is sufficient nexus between an employee’s conduct and
      the efficiency of the service where the conduct occurred at work.         See, e.g.,
      Parker v. U.S. Postal Service, 819 F.2d 1113, 1116 (Fed. Cir. 1987).
¶14         Regarding the appropriateness of the penalty, the appellant argues that the
      administrative judge erred in finding that the deciding official properly
      considered the Douglas factors. PFR File, Tab 1 at 9-10, 12. In determining an
      appropriate penalty, an agency must review relevant mitigating factors, also
      known as the Douglas factors pursuant to Douglas v. Veterans Administration,
      5 M.S.P.R. 280, 305-06 (1981). The Board gives due deference to the agency’s
      discretion in exercising its managerial function of maintaining employee
                                                                                        8

      discipline and efficiency. See Davis v. U.S. Postal Service, 120 M.S.P.R. 457, ¶ 6
      (2013). Thus, the Board will modify a penalty only when it finds that the agency
      failed to weigh the relevant factors or that the penalty clearly exceeded the
      bounds of reasonableness. Id.
¶15         The administrative judge deferred to the agency’s decision to remove the
      appellant after finding that the deciding official considered the relevant Douglas
      factors, including the nature and seriousness of the offense, the fact that some of
      the misconduct was intentional, the appellant’s potential for rehabilitation, her
      prior disciplinary history, and her length of service. ID at 20. We agree that
      deference was appropriate here.
¶16         On review, the appellant contends that the deciding official improperly
      considered her prior 5-day suspension in January 1995 and 3-day suspension in
      June 2012. PFR File, Tab 1 at 9. She argues that the 1995 suspension occurred
      too long ago and she was not suspended for 3 days in June 2012. Id. The record
      reflects that the appellant received a 3-day suspension in January 2013 for failure
      to follow leave procedures, unauthorized absences, and lack of candor based on
      her conduct in June 2012. IAF, Tab 9 at 111-19. The agency’s decision letter
      erroneously states she was suspended in June 2012, instead of January 2013. Id.
      at 67. Regardless, the deciding official testified that, although he considered such
      prior disciplinary actions, he would have sustained the removal action even
      absent the prior suspensions due to the severity of the misconduct.           HCD
      (testimony of deciding official).
¶17         The appellant also reiterates her argument below that the deciding official
      failed to properly weigh the Douglas factors.      PFR File, Tab 1 at 9-10.     She
      argues that the deciding official erred in his belief that she was not capable of
      working independently or with others and cites to statements from her two
      witnesses concerning her character as well as her rebuttal to the Douglas factor
      analysis set forth in her prehearing submissions.       Id.   Notwithstanding the
      favorable evidence and testimony from the appellant’s witnesses regarding her
                                                                                       9

      character and abilities, the administrative judge found the penalty of removal was
      reasonable because disrespect toward supervisors seriously undermines the
      capacity of management to maintain employee discipline. ID at 13-14, 21.
¶18        We discern no basis to disturb the administrative judge’s penalty analysis.
      The Board has upheld removal based on inappropriate and disrespectful conduct
      towards supervisors.     See, e.g., Gaines v. Department of the Air Force,
      94 M.S.P.R. 527, ¶¶ 11-15 (2003) (explaining that removal is warranted for
      inappropriate behavior toward supervisor); Kirkland–Zuck v. Department of
      Housing & Urban Development, 90 M.S.P.R. 12, ¶ 19 (2001), aff’d, 48 F. App’x
      749 (Fed. Cir. 2002) (finding removal appropriate for repeated disrespectful
      behavior toward supervisors and others); Holland v. Department of Defense,
      83 M.S.P.R. 317, ¶¶ 10-12 (1999) (determining removal an appropriate penalty
      for rude and discourteous behavior).

      The administrative judge properly found that the appellant failed to prove that her
      removal was based on discrimination or retaliation.
¶19        The administrative judge found that the appellant failed to provide any
      evidence in support of her allegations of discrimination based on race, sex, or
      color. ID at 17. He also credited testimony of the agency’s witnesses that the
      action was not motivated by the appellant’s race, sex, or color. Id. On review,
      the appellant asserts that the administrative judge failed to consider her evidence
      below establishing that she was the only African-American female Wastewater
      Treatment Plant Operator who was denied leave for over 6 months. PFR File,
      Tab 1 at 11. Although the appellant raised claims of discrimination based on the
      denial of annual leave in her EEO complaint, IAF, Tab 9 at 57, the Board has
      jurisdiction over an appeal from a FAD only with respect to matters otherwise
      appealable to the Board, see 5 U.S.C. § 7702(a)(1) (providing Board jurisdiction
      over discrimination claims raised in connection with otherwise appealable
      actions). The denial of annual leave is not an otherwise appealable action. See
      5 U.S.C. § 7512; 5 C.F.R. § 752.401.      Accordingly, the administrative judge
                                                                                       10

      properly addressed solely the appellant’s allegations of discrimination regarding
      her removal, an otherwise appealable action. See, e.g., Sage v. Department of the
      Army, 108 M.S.P.R. 398, ¶ 8 (2008). To the extent the appellant wishes to raise
      claims of discrimination concerning nonappealable actions, she may wish to raise
      such claims with the EEOC or in court rather than with the Board.
¶20         Regarding the appellant’s retaliation claim, the administrative judge found
      that, although the appellant participated in EEO and union activity and the
      relevant agency officials were aware of her participation, she failed to establish
      discrimination via direct evidence or circumstantial evidence, such as a
      convincing mosaic of evidence from which a discriminatory intent could be
      inferred, evidence that the agency’s reasons for removing her were pretext, or
      evidence that the agency treated similarly situated comparators differently. ID
      at 19. The administrative judge noted that the appellant’s coworker provided a
      written statement in which he speculated that the agency terminated the appellant
      due to her grievances, EEO complaint, and union activity, but found such
      conclusory claims were insufficient.      ID at 14, 19.    On review, the appellant
      reiterates her conclusory argument that agency officials wanted to remove her
      because of her EEO complaint, but fails to raise any specific allegations of error
      regarding the administrative judge’s finding that she failed to prove retaliation.
      PFR File, Tab 1 at 12. Thus, we agree with the administrative judge that the
      appellant failed to establish her affirmative defense of retaliation.
¶21         The administrative judge noted that, after the hearing, but prior to the
      issuance of the initial decision in this matter, the Board issued Savage v.
      Department of the Army, 122 M.S.P.R. 612, ¶¶ 35-51 (2015), clarifying the
      standards and procedures governing its adjudication of claims under Title VII of
      the Civil Rights Act of 1964 (codified in pertinent part at 42 U.S.C. § 2000e-16).
      ID at 18 n.19.   The administrative judge applied the analytical framework set
      forth in Savage regarding the appellant’s retaliation claim and found that,
      although Savage post-dated the hearing, it did not materially affect the appellant’s
                                                                                          11

      opportunity to establish her claim. Id. We agree. We further find that applying
      the framework in Savage does not change the result regarding the appellant’s
      claims of discrimination based on race, color, and sex because the appellant failed
      to present direct or circumstantial evidence that these protected classes were a
      motivating factor in the removal action.       Thus, we affirm the administrative
      judge’s finding that the appellant did not meet her burden of proving her
      affirmative defenses of discrimination or retaliation.

      The appellant’s remaining arguments do not provide a basis for reversal.
¶22         The appellant also asserts that the administrative judge was biased against
      her during the prehearing conference because “he seemed like he had already
      made up his mind” and allegedly instructed the agency representative not to
      entertain her settlement proposal. PFR File, Tab 1 at 4-5. The summary of the
      prehearing conference does not contain any information regarding settlement
      discussions, and the appellant did not object to the summary as incomplete. IAF,
      Tab 21. In any event, we find such bare assertions do not establish a deep-seated
      antagonism toward the appellant that would make fair judgment impossible or
      overcome the presumption of honesty and integrity accorded to administrative
      judges. See Bieber v. Department of the Army, 287 F.3d 1358, 1362-63 (Fed. Cir.
      2002); Oliver v. Department of Transportation, 1 M.S.P.R. 382, 386 (1980).
¶23         The appellant also asserts that the administrative judge improperly denied
      most of her witnesses. PFR File, Tab 1 at 4. An administrative judge has wide
      discretion under 5 C.F.R. § 1201.41(b)(8), (10) to exclude witnesses where it
      has not been shown that their testimony would be relevant, material, and
      nonrepetitious. Franco v. U.S. Postal Service, 27 M.S.P.R. 322, 325 (1985). The
      administrative judge denied six of the appellant’s requested witnesses, finding
      that their proffered testimony was not relevant to the issues in the appeal. 5 IAF,


      5
        Although the administrative judge denied these witnesses, he also informed the
      appellant that she could move for reconsideration at the conclusion of the presentation
                                                                                          12

      Tab 21 at 7.   There is no evidence in the record indicating that the appellant
      objected to the administrative judge’s denial of these witnesses, and thus she is
      precluded from doing so on petition for review.         See Tarpley v. U.S. Postal
      Service, 37 M.S.P.R. 579, 581 (1988). Even if the appellant had preserved an
      objection, we would not disturb the initial decision based on exclusion of
      witnesses because the appellant has not explained how she was prejudiced by
      their exclusion; that is, she has not explained how their testimony, if admitted,
      would have affected the outcome. See Roth v. U.S. Postal Service, 54 M.S.P.R.
      290, 295-96 (1992).
¶24         Next, the appellant argues that the administrative judge improperly denied
      her motion to compel discovery.       PFR File, Tab 1 at 4.     The record does not
      indicate that the appellant preserved any objection to the administrative judge’s
      discovery rulings, as required by Board law. See, e.g., Langford v. Department of
      the Treasury, 73 M.S.P.R. 129, 138 (1997). In any event, the Board will not find
      reversible error in an administrative judge’s discovery rulings absent an abuse of
      discretion that prejudiced the appellant’s substantive rights. White v. Government
      Printing Office, 108 M.S.P.R. 355, ¶ 9 (2008).         The record reflects that the
      administrative judge denied the appellant’s motion to compel based on the
      agency’s arguments that the information requested was not relevant.               IAF,
      Tabs 18, 21.    The documents the appellant sought include mostly time and
      attendance, leave denial, and payroll records, documents concerning a supervisor
      being removed from her chain of command, and documents showing when some
      unidentified emails were received and opened. IAF, Tab 16. We agree that the
      appellant failed to show how such documents were relevant to this appeal. Thus,
      we find the administrative judge did not abuse his discretion in denying the
      appellant’s motion to compel.



      of evidence if she believed she could demonstrate such testimony would be relevant to a
      disputed material fact. IAF, Tab 21 at 7 n.3.
                                                                                          13

¶25         Based on the foregoing, we decline to disturb the initial decision affirming
      the appellant’s removal.

                       NOTICE TO THE APPELLANT REGARDING
                          YOUR FURTHER REVIEW RIGHTS
                   You have the right to request further review of this final decision.

      Discrimination Claims: Administrative Review
            You may request review of this final decision on your discrimination
      claims by the Equal Employment Opportunity Commission (EEOC). See title 5
      of the U.S. Code, section 7702(b)(1) (5 U.S.C. § 7702(b)(1)). If you submit your
      request by regular U.S. mail, the address of the EEOC is:
                                 Office of Federal Operations
                          Equal Employment Opportunity Commission
                                       P.O. Box 77960
                                  Washington, D.C. 20013

      If you submit your request via commercial delivery or by a method requiring a
      signature, it must be addressed to:
                                 Office of Federal Operations
                          Equal Employment Opportunity Commission
                                      131 M Street, NE
                                        Suite 5SW12G
                                  Washington, D.C. 20507

            You should send your request to EEOC no later than 30 calendar days after
      your receipt of this order. If you have a representative in this case, and your
      representative receives this order before you do, then you must file with EEOC no
      later than 30 calendar days after receipt by your representative. If you choose to
      file, be very careful to file on time.

      Discrimination and Other Claims: Judicial Action
            If you do not request EEOC to review this final decision on your
      discrimination claims, you may file a civil action against the agency on both your
      discrimination claims and your other claims in an appropriate U.S. district court.
                                                                                14

See 5 U.S.C. § 7703(b)(2). You must file your civil action with the district court
no later than 30 calendar days after your receipt of this order. If you have a
representative in this case, and your representative receives this order before you
do, then you must file with the district court no later than 30 calendar days after
receipt by your representative. If you choose to file, be very careful to file on
time.   If the action involves a claim of discrimination based on race, color,
religion, sex, national origin, or a disabling condition, you may be entitled to
representation by a court-appointed lawyer and to waiver of any requirement of
prepayment of fees, costs, or other security.    See 42 U.S.C. § 2000e-5(f) and
29 U.S.C. § 794a.




FOR THE BOARD:                           ______________________________
                                         Jennifer Everling
                                         Acting Clerk of the Board
Washington, D.C.